Citation Nr: 0819282	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a claimed knee 
disorder.

2.  Entitlement to service connection for a claimed foot 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2002 to September 
2002 and from August 2004 to October 2004.  He has additional 
inactive duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision.

At the outset, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes a June 2002 service treatment record which 
reported that the veteran was seen with complaints of left 
knee pain ongoing for 3 days.  The veteran had no locking, 
popping or giving way; however, he did have increased pain 
with activity.  He was diagnosed with left knee sprain.  The 
record also indicates that the veteran had right first 
metatarsophalangeal (MTP) joint pain.

A September 2004 service treatment record reported that the 
veteran was seen with complaints of right great toe pain over 
the MTP joint ongoing for 2 years.  The veteran reported that 
he was told that he had a hair line fracture and would 
possibly require surgery.  He complained of persistent toe 
pain.

X-rays revealed joint space narrowing of the 1st MTP joint.  
The veteran had pain with range of motion of the 1st MTP 
joint.  The examiner recommended surgical treatment and noted 
orthotics would only provide relief with ambulation.  The 
examiner instructed the veteran not to run or jump and noted 
after surgery the veteran would need rehabilitation.

A service treatment individual sick slip from September 2004 
noted the veteran's complaints of right knee and right foot 
pain.  A September 2004 Statement of Medical Examination and 
Duty Status reported the veteran had a prior history of right 
knee pain and right great toe hair line fracture.  The 
veteran complained of intermittent pain in his right knee and 
right great toe.  The record indicates that injuries were 
incurred in the line of duty.  However, an October 2004 
Statement of Medical Examination and Duty Status indicated 
that the veteran had arthritis of the 1st MTP joint of the 
right toe, but that it was a pre-existing condition that was 
not incurred in the line of duty.  In this regard, the Board 
notes that the veteran's December 2001 enlistment examination 
contains no complaints, findings or indication of feet or 
knee disorders.

During his August 2007 Board hearing, the veteran testified 
that he injured his right foot and right knee during infantry 
training at Camp Shelby.  He testified that initially he did 
not have any pain; however, the next day he had swelling.  He 
testified that he was sent to a private clinic in Hattiesburg 
for further evaluation.

Since that injury, he had some pain.  He testified that he 
had an X-ray done which showed narrowing in the spacing in 
the knee joint which was probably causing the pain.  He 
reported that his knee had buckled and given out on him.  He 
went to a physician that prescribed anti-inflammatory 
medicine just to keep the swelling down.

He testified that an examiner explained to him that his foot 
pain was aggravated because he was overcompensating for the 
knee injury.  The veteran testified that the examiner 
explained that the foot injury had basically self healed 
without many lingering effects.

Despite the veteran's in-service symptomatology and continued 
complaints, he has not been afforded a VA examination to date 
with an opinion as to the etiology of his claimed knee and 
foot disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Given the evidence of record, it is the judgment of the Board 
that such an examination is "necessary" as required by 
38 U.S.C.A. § 5103A(d).  Further, as the record indicates 
that additional medical records may be outstanding, the RO 
must make efforts to obtain any outstanding medical records 
and associate them with this claims file.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed knee 
and foot disorders since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
knee and foot disorders.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner(s) should opine as to 
whether the veteran has current knee and 
foot disorders that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had their clinical onset due 
to injury during his period of active 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for knee and foot 
disorders should be readjudicated.  If 
the determinations remain adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



